Citation Nr: 1426628	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-29 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran has active duty service from July 1971 to December 1972.  
This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Witchita, Kansas.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.   Further, the Veterans Benefits Management Systems (VBMS) file does not contain any documents at this time. 


REMAND

The Board's review of the claims file reveals that further RO/AMC action on this claim is warranted. 

In a July 2009 statement, the Veteran indicated that he received treatment from a neurosurgeon, Dr. J.W., at the Kansas City VA Medical Center (VAMC). He also submitted an authorization form to allow VA to obtain these records.  In a February 2010 substantive appeal, the Veteran stated that he was seeking treatment at the VA hospital in Kansas City and that he had emphysema.  The Board notes that his VA treatment records dated from January 2009 to April 2009 and June 2009 to September 2009 are absent any evaluation and/or treatment for a lung disease, to include COPD and emphysema; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, records of pertinent treatment from the Kansas City VAMC (since September 2009) for the Veteran should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with regard to requests for records from Federal facilities. 

In a February 2010 report of contact, the Veteran reported that he was receiving Social Security Administration (SSA) benefits as his only source of income since February 2009.  There is no indication that the RO has obtained these records.   While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of potentially relevant SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO/AMC should obtain and associate with the claims file a copy of any SSA disability determinations concerning the Veteran, as well as copies of all medical records underlying any such determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with respect to requesting records from Federal facilities.  

In addition to the outstanding SSA records, the Board also notes that the Veteran's Virtual VA file contains a Bureau of Prisons Match record indicating that the Veteran has been incarcerated since June 2013.  Thus, it is not clear whether the Veteran receives or had received regular treatment from any private provider with regard to his claimed COPD while he is incarcerated.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed COPD condition since service and to submit any treatment records or statements addressing the etiology of such disorder. Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Lastly, the Board notes that, certain documents including the Veteran's initial claim for COPD and notice of disagreement, are not included in the paper claims file nor the Veteran's Virtual VA and VBMS files.  The documents should be associated with the claims file upon remand.    


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  This includes records from the current correctional center.  

If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2.  Associate the July 2009 informal claim and March 2010 notice of disagreement (referenced in the January 2009 deferred rating and March 2010 VCAA Notice) with the claims folder.  

3.  Obtain from the Kansas City VAMC and Topeka VAMC all outstanding, pertinent records of evaluations and/or treatment of the Veteran since September 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

4. Request the SSA to furnish a copy of any decision pertaining to the disability benefits involving the Veteran, as well as copies of all medical records underlying any such that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



